Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


          United States Court of Appeals
                         For the First Circuit


No. 02-1321

      SAFI KACHMAR, d/b/a Security & Communications Center,
                          a/k/a Kachmar,

                          Plaintiff, Appellant,

                                        v.

              FRED VARONE, Buildings Inspector, ET AL.,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. Morris E. Lasker,           Senior U.S. District Judge]


                                     Before

                        Selya, Lynch and Howard,

                              Circuit Judges.


     Safi Kachmar on brief pro se.
     Jocelyn M. Sedney and Brody, Hardoon, Perkins & Kesten, LLP on
brief for appellees Fred Varone, Buildings Inspector, Kevin Nigro,
Buildings Inspector, and Town of Saugus.



                             December 20, 2002
              Per   Curiam.       Safi    Kachmar     brought    this   action

pursuant to 42 U.S.C. § 1983 against                Kanaiyalal Patel ("Ken

Patel"), Mujala Patel, the Town of Saugus, and two Saugus

officials, claiming due process and equal protection violations

based on allegations that defendants had "ordered [him] to

close down his business . . . and [fined him] $1,000 per day."

We   concur    with   the     district    court's      conclusion   that     the

allegations in the amended complaint fail to state a claim upon

which relief can be granted.

              Although Kachmar brought this action in his own name

d/b/a Security & Communications Center ("S & C"), he concedes

in his appellate brief that S & C was incorporated long before

he commenced the action and that Ken Patel was the sole

director,      officer      and   shareholder         of   the   corporation.

Kachmar's     amended    complaint       does   not    allege    that   he   was

authorized to sue on the corporation's behalf and no such

authority is evident in any of the documents incorporated into

the complaint.        Kachmar therefore lacks standing to sue on

behalf of the corporation. See Lujan v. Defenders of Wildlife,

504 U.S. 555, 560 (1992).

              Moreover, to the extent Kachmar's claims are based on

the town defendants' interpretation of the liquor license for

the commercial site Kachmar sought for S & C, Kachmar fails to

allege any property interest in the license sufficient to


                                     -2-
invoke the district court's jurisdiction; to establish standing

sufficient to maintain a federal claim, a plaintiff must

demonstrate    (1)       an    "injury-in-fact"           (2)    that     is   fairly

traceable" to the proceeding below, and (3) is "likely" to be

"redressed by a favorable decision."                 Id.       Moreover, Kachmar's

own allegations and the documents annexed to his complaint

clearly show that Ken Patel was the holder of the license.

Again, Kachmar       fails      to    allege   an    invasion       of    a    legally

protected interest and is therefore without standing to pursue

this litigation.         Id.

            In any event, Kachmar's claims are insufficient to

state a § 1983 claim.                 In the absence of a "fundamental

procedural irregularity [or] racial animus," a conventional

zoning dispute does not implicate constitutional concerns.

Creative Environments, Inc. v. Estabrook, 680 F.2d 822, 833

(1st Cir. 1982); Chongris v. Board of Appeals, 811 F.2d 36, 41-

42   (1st   Cir.    1987).           Kachmar   has       not    alleged    any   such

procedural defect or animus.

            We further note that Kachmar has failed to state a

claim against Ken and Mujala Patel for the additional reason

that neither of them is a state actor.                   Malachowski v. City of

Keene, 787 F.2d 704, 710 (1st Cir. 1986) (per curiam) ("It is

black-letter       law   that    a     showing      of    interference         with   a

constitutionally-protected right by someone acting under color


                                        -3-
of state law is a prerequisite to a § 1983 action.").   Finally,

Kachmar's claims against the Town of Saugus were also properly

dismissed because the complaint did not allege that any policy

or custom of the town was responsible for inflicting any of the

claimed injuries. See Burrell v. Hampshire County, 307 F.3d 1,

10 (1st Cir. 2002); Kelley v. LaForce, 288 F.3d 1, 9 (1st Cir.

2002).

          Accordingly, the judgment of the district court is

summarily affirmed.   See Loc. R. 27(c).




                              -4-